Exhibit 10.1
General Finance Corporation
$60,000,000
7.875% Senior Notes due 2025
Underwriting Agreement
October 21, 2020
D.A. Davidson & Co.
8 Third Street North
The Davidson Building
Great Falls, Montana 59401
 
B. Riley Securities, Inc.
299 Park Avenue, 21st Floor
New York, New York 10171
 
Janney Montgomery Scott LLC
1717 Arch Street, Floor 22
Philadelphia, Pennsylvania 19103
 
As Representatives of the several underwriters listed in Schedule I hereto
Ladies and Gentlemen:
General Finance Corporation, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell $60,000,000
aggregate principal amount of its 7.875% Senior Notes due 2025 (the “Firm
Securities”), to the underwriters listed on Schedule I hereto (the
“Underwriters”), for whom D.A. Davidson & Co., B. Riley Securities, Inc. and
Janney Montgomery Scott LLC are acting as the representatives (the
“Representatives”).  In addition, the Company proposes to grant to the
Underwriters an option to purchase up to an aggregate $9,000,000 principal
amount of 7.875% Senior Notes due 2025 (the “Option Securities” and together
with the Firm Securities that the Underwriters elect to purchase pursuant to
Section 2 hereof, the “Notes”).  The Notes will be issued pursuant to the
indenture, dated as of June 18, 2014 (the “Base Indenture”) between the Company
and Wells Fargo Bank, N.A., as trustee (the “Original Trustee”), as supplemented
by the third supplemental indenture (the “Supplemental Indenture” and, together
with the Base Indenture, the “Indenture”), among the Company, the Original
Trustee and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”), to be dated the Closing Date (as defined below).
1

--------------------------------------------------------------------------------

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “Securities
Act”), a registration statement on Form S-3 (File No. 333-227399), including a
base prospectus, relating to various debt and equity securities of the Company,
including the Notes.  Such registration statement, as amended at the time it
becomes effective, including the information, if any, deemed pursuant to Rule
430A, 430B or 430C under the Securities Act to be part of the registration
statement at the time of its effectiveness (“Rule 430 Information”), is referred
to herein as the “Registration Statement”; and as used herein, the term
“Preliminary Prospectus” means the base prospectus together with any preliminary
prospectus supplement relating to the offering of the Notes used prior to the
filing of the Prospectus and deemed part of the Registration Statement that
omits the Rule 430 Information; and the term “Prospectus” means the prospectus
in the form first used (or made available upon request of purchasers pursuant to
Rule 173 under the Securities Act) in connection with confirmation of sales of
the Notes.  If the Company has filed an abbreviated registration statement
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement.  Any reference
in this underwriting agreement (this “Agreement”) to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act, as of the effective date of the Registration
Statement or the date of such Preliminary Prospectus or the Prospectus, as the
case may be (such date, the “Effective Date”) and any reference to “amend”,
“amendment” or “supplement” with respect to the Registration Statement, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any documents filed after such date under the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) that are deemed to be incorporated by
reference therein.  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Registration Statement and the Prospectus.
At or prior to the time when sales of the Notes were first made (the “Initial
Time of Sale”), the Company had prepared the following information (collectively
with the information referred to in the next succeeding sentence, the
“Disclosure Package”): a Preliminary Prospectus dated October 20, 2020, and each
“free-writing prospectus” (as defined pursuant to Rule 405 under the Securities
Act) listed on Schedule II hereto as constituting part of the Disclosure
Package.  As used in this paragraph and elsewhere in this Agreement, “Initial
Time of Sale” means 3:23 p.m. (New York time) on the date of this Agreement or
such other time as agreed to by the Company and the Representatives.
The term “Free Writing Prospectus” as used herein shall have the meaning set
forth in Rule 405 of the Securities Act.
 
The term “subsidiary” means each entity, at least a majority of the capital
stock or other equity or voting securities of which are controlled or owned,
directly or indirectly, by the Company.  The term “domestic subsidiary” means
any subsidiary of the Company duly organized under the laws of any U.S. state.
2

--------------------------------------------------------------------------------

For the purposes of this Agreement, all references to the Registration
Statement, any Preliminary Prospectus, any Free Writing Prospectus or the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”).
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.
 1. Representations and Warranties of the Company.  The Company represents and
    warrants to, and agrees with the Underwriters as of the date hereof and as
    of each “Delivery Date” (as defined below in Section 4) that:

(a)
In connection with the transactions contemplated by this Agreement, the
Registration Statement with respect to the Notes, and such amendments or
post-effective amendments to such registration statement as may have been
required to the date of this Agreement, have been prepared by the Company in
conformity with the requirements of the Securities Act and have been filed with
the Commission in the form heretofore delivered to the Representatives.  Copies
of the Registration Statement, including any amendments thereto, each
Preliminary Prospectus contained therein, and the exhibits, financial statements
and schedules thereto have heretofore been made available by the Company to the
Underwriters.  A final Prospectus will be filed promptly by the Company with the
Commission in accordance with Rule 424(b) of the Securities Act.  The Company
(including its respective agents and representatives, other than each
Underwriter in its capacity as such) have not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Notes (each such communication (other than a communications referred to
in clauses (i), (ii) and (iii) below) an “Issuer Free Writing Prospectus”) other
than (i) any document not constituting a prospectus pursuant to Section
2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act, (ii) the
Preliminary Prospectus, (iii) the Prospectus, (iv) Disclosure Package and (v)
any electronic road show or other written communications, in each case, approved
in writing in advance by the Representatives.  Each such Issuer Free Writing
Prospectus complies in all material respects with the Securities Act, has been
or will be (within the time period specified in Rule 433) filed in accordance
with the Securities Act (to the extent required thereby); provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in each such Issuer Free Writing Prospectus in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in any Issuer Free Writing Prospectus.
3

--------------------------------------------------------------------------------

(b)
The Registration Statement has been declared effective by the
Commission.  Neither the Commission nor any state or other jurisdiction or other
regulatory body has issued, and none is, to the knowledge of the Company,
threatening in writing to issue, any stop order under the Securities Act or
other order suspending the effectiveness of the Registration Statement (as
amended or supplemented) or preventing or suspending the use of any Preliminary
Prospectus or the Prospectus or suspending the qualification or registration of
the Notes for offering or sale in any jurisdiction nor instituted or, to the
knowledge of the Company, threatened in writing to institute proceedings for any
such purpose or pursuant to Section 8A of the Securities Act against the Company
or related to the offering.  The Company meets the requirements for the use of
Form S-3, set forth in the General Instructions thereto; the offering and sale
of the Notes as contemplated hereby meets the requirements for use of Form S-3,
set forth in the General Instructions thereto; at the time the Registration
Statement was initially filed and at the time it became effective, the Company
was a “smaller reporting company,” as such term is defined in Rule 12b-2 under
the Exchange Act, and has received no objection from the Commission to its
designation as such; and the Company has received no objection from the
Commission as to its eligibility to use Form S-3.  
(c)
As of the applicable effective date of the Registration Statement and any
amendment thereto, the Registration Statement complied and will comply in all
material respects with the Securities Act and the Trust Indenture Act of 1939,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Trust Indenture Act”).  The Disclosure Package as of the
Initial Time of Sale, each Preliminary Prospectus, when filed with the
Commission, and the Prospectus and any amendments or supplements thereto when
they are filed with the Commission or become effective, as the case may be, in
all material respects conformed or will conform, as the case may be, to the
requirements of the Securities Act.  Neither the Registration Statement nor any
amendment thereto, as of the applicable Effective Date, contains or will
contain, as the case may be, any untrue statement of a material fact or omits or
will omit to state any material fact required to be stated therein or necessary
to make the statements therein not misleading.  No Preliminary Prospectus, when
filed with the Commission, contained or will contain, as the case may be, any
untrue statement of a material fact or omits or will omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  Neither the Prospectus nor any amendment or supplement thereto
contains or will contain, as the case may be, any untrue statement of a material
fact or omits or will omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Neither the
Disclosure Package nor any amendment or supplement thereto, at the Initial Time
of Sale, contained or will contain, as the case may be, any untrue statement of
a material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Notwithstanding the
foregoing, the Company makes no representation or warranty (i) that part of the
Registration Statement that constitutes the Statement of Eligibility (Form T-1)
of the Trustee under the Trust Indenture Act or (ii) as to information contained
in or omitted from the Registration Statement, any Preliminary Prospectus, the
Disclosure Package or the Prospectus, or any such amendment or supplement, in
reliance upon, and in conformity with, written information furnished by the
Underwriters to the Company relating to the Underwriters for use in the
preparation.
4

--------------------------------------------------------------------------------

(d)
The documents incorporated by reference in the Registration Statement, the
Prospectus and the Disclosure Package, when they became effective or were filed
with the Commission, as the case may be, conformed in all material respects to
the requirements of the Exchange Act and none of such documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the Disclosure Package, when such documents become effective
or are filed with the Commission, as the case may be, will conform in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
(e)
The Preliminary Prospectus, any Free Writing Prospectus and the Prospectus when
filed, if filed by electronic transmission, pursuant to EDGAR (except as may be
permitted by Regulation S-T under the Securities Act), were identical to the
copies thereof delivered to the Underwriters for use in connection with the
offer and sale of the Notes.
(f)
The Company is not an “ineligible issuer” as defined in Rule 405 under the
Securities Act in connection with the offering; each Free Writing Prospectus
that the Company is required to file pursuant to Rule 433(d) under the
Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder; and each Free Writing Prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.  Except for the Issuer Free Writing Prospectuses, if
any, identified in Schedule II hereto, neither the Company nor any of its agents
or representatives (other than the Underwriters in their capacity as such) has
prepared, used or referred to, or will, without the prior consent of the
Representatives, prepare, use or refer to, any Free Writing Prospectus.
5

--------------------------------------------------------------------------------

(g)
Since the respective dates as of which information is given in the Registration
Statement, the Disclosure Package and the Prospectus, and except as otherwise
set forth or expressly contemplated therein, (i) there has not been any change
in the capital stock or long-term debt of the Company or its subsidiaries
(except for newly-issued shares issued pursuant to the Company’s or any
subsidiary’s employee benefit plans, stock-based incentive plans, incentive
compensation plans, or other similar plans in the ordinary course of business
and borrowings and repayments under the Company’s or subsidiary’s credit
facilities in the ordinary course of business) or any material adverse change,
or any development involving a prospective material adverse change, in or
affecting the management, condition (financial or otherwise), business,
properties, stockholders’ equity or results of operations of the Company or its
subsidiaries taken as a whole; (ii) there have been no transactions entered into
by the Company or its subsidiaries, other than transactions entered into in the
ordinary course of business, that are material with respect to the Company or
its subsidiaries taken as a whole; (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or its
subsidiaries on any class of its respective capital stock or membership
interests (iv) there has not been any material addition, or development
involving a prospective material addition, to the liability of any subsidiary
for future policy benefits, policyholder account balances and other claims,
other than in the ordinary course of business, (v) no member of the Company’s or
any subsidiary’s management or board of directors has resigned from any position
with the Company or any subsidiary.
(h)
The Company and its subsidiaries have good and marketable title to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the Disclosure Package and Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or its
subsidiaries, and any real property and buildings held under lease by the
Company or its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or its subsidiaries.
(i)
The Company and its subsidiaries have been duly incorporated or organized and
are validly existing as corporations or limited liability companies, in good
standing under the laws of their respective jurisdictions of incorporation, with
power and authority (corporate and other) to own or lease their respective
properties and conduct their respective businesses as described in the
Disclosure Package and Prospectus; and each has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business, so as to require such qualification; except where the
failure to so qualify would not result in a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries taken as a whole (“Material Adverse
Effect”); and each of the Company and its subsidiaries holds all material
licenses, certificates, authorizations and permits from governmental authorities
necessary for the conduct of its business as described in the Disclosure Package
and Prospectus.
6

--------------------------------------------------------------------------------

(j)
The Company has an authorized and outstanding capitalization as set forth in the
Disclosure Package and the Prospectus; all of the issued shares of capital stock
of the Company have been duly and validly authorized and issued, are fully paid
and nonassessable, and conform to the description of the capital stock of the
Company contained in the Disclosure Package and the Prospectus; there are no
preemptive or other rights to subscribe for or to purchase any securities of the
Company under the Amended and Restated Certificate of Incorporation of the
Company, Delaware law or any agreement or arrangement to which the Company is a
party; except as described in the Disclosure Package and the Prospectus, there
are no warrants, options or other rights to purchase any securities of the
Company which have been granted by the Company; and neither the filing of the
Registration Statement nor the offering or sale of the Notes as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any securities of the Company.
(k)
The Indenture has been duly qualified under the Trust Indenture Act and has been
duly authorized, executed and delivered by the Company and constitutes a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and an implied covenant of good faith and fair
dealing.
(l)
The Notes have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the relevant Delivery Date, will have been
duly executed by the Company and, when authenticated in the manner provided for
in the Indenture and delivered against payment of the purchase price therefor,
will constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and an implied covenant of good faith and fair
dealing, and will be entitled to the benefits of the Indenture.
(m)
The Notes and the Indenture conform in all material respects to the descriptions
thereof contained in the Disclosure Package and the Prospectus.
(n)
The statements in each of the Disclosure Package and the Prospectus under the
captions “Description of the Notes” and “Material U.S. Federal Income Tax
Considerations” in each case insofar as such statements constitute a summary of
the legal matters, documents or proceedings referred to therein, fairly present
and summarize, in all material respects, the matters referred to therein.
7

--------------------------------------------------------------------------------

(o)
The execution, delivery and performance by the Company of this Agreement and the
Indenture, the issuance and sale of the Notes and compliance by the Company with
the terms thereof and the consummation of the transactions contemplated thereby
will not conflict with or result in a breach or violation of any of the terms or
provisions of or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or its subsidiaries pursuant to any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or its
subsidiaries is a party or by which the Company or its subsidiaries is bound or
to which any of the property or assets of the Company or its subsidiaries is
subject, except as would not, individually or in the aggregate, result in a
Material Adverse Effect, nor will such action result in any violation of the
provisions of the certificate of incorporation, bylaws, articles of organization
or operating agreement, as the case may be, of the Company or its subsidiaries
or any statute or any order, rule or regulation of any court or governmental
agency or body or any regulatory authority having jurisdiction over the Company
or its subsidiaries or any of their respective properties; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body or any regulatory authority is
required for the execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Notes and compliance by the Company with
the terms thereof and the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under the Securities Act,
under state securities or Blue Sky laws, any necessary listing application with
The Nasdaq Global Market (“NASDAQ”) and under the rules of the Financial
Industry Regulatory Authority (“FINRA”) in connection with the purchase and
distribution of the Notes by the Underwriters.
(p)
There are no claims, actions, suits, proceedings, arbitrations, investigations
or inquiries before any governmental or regulatory agency, court or tribunal,
foreign or domestic, or before any private arbitration tribunal, pending or
threatened against the Company or any of its subsidiaries or involving the
Company’s or any of its subsidiaries properties or business, other than
litigation incident to the kind of business conducted by the Company and its
subsidiaries which, individually and in the aggregate, is not material.  Neither
the Company nor any of its subsidiaries is subject or is party to, or has
received any notice or advice that any of them may become subject or party to
any investigation with respect to, any corrective, suspension or
cease-and-desist order, agreement, memorandum of understanding, consent
agreement or other regulatory enforcement action, proceeding or order that would
reasonably be expected to result in a Material Adverse Effect.
(q)
Crowe LLP, the independent registered accounting firm that certified the
financial statements of the Company and its subsidiaries that are included or
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus, is an independent registered accounting firm as required by
the Securities Act and the rules and regulations of the Commission thereunder
and by the rules of the Public Company Accounting Oversight Board, and its
accountants have advised the Company that they are not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the related rules and regulations of the Commission.
8

--------------------------------------------------------------------------------

(r)
All employee benefit plans established, maintained or contributed to by the
Company and its subsidiaries comply in all material respects with all applicable
requirements of Employee Retirement Income Security act of 1974 (“ERISA”) (or
any comparable Australian, New Zealand and Canadian laws) and, except as set
forth in the Registration Statement, the Disclosure Package and the Prospectus,
no such plan has incurred or assumed an “accumulated funding deficiency” within
the meaning of Section 302 of ERISA or has incurred or assumed any material
liability to the Pension Benefit Guaranty Corporation.
(s)
The consolidated financial statements of the Company, together with related
notes, as set forth in the Registration Statement, the Disclosure Package and
the Prospectus, present fairly in all material respects the consolidated
financial position and the results of operations of the Company at the indicated
dates and for the indicated periods, all in accordance with generally accepted
accounting principles in the United States of America (“GAAP”), consistently
applied throughout the periods presented except as noted in such financial
statements and the notes thereon, and all adjustments necessary for a fair
presentation in all material respects of results for such periods have been
made; and the selected financial information included or incorporated by
reference in the Prospectus presents fairly in all material respects the
information shown therein and has been compiled on a basis consistent with the
financial statements presented therein.  All disclosures contained or
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10(e) of Regulation S-K under the
Securities Act, as applicable.  The Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations or any “variable interest entities” within the meaning of
Financial Accounting Standards Board Interpretation No. 46), not disclosed in
the Registration Statement, the Disclosure Package or the Prospectus.  There are
no financial statements (historical or pro forma) that are required to be
included or incorporated by reference in the Registration Statement, the
Disclosure Package or the Prospectus that are not included or incorporated by
reference as required.
(t)
Neither the Company nor any of its subsidiaries is, or after giving effect to
the offering and sale of the Notes as herein contemplated will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.
(u)
The Company and its subsidiaries (i) are in compliance with any and all
applicable federal, state, foreign, provincial and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants in the
United States, Australia, New Zealand, Canada and any other geographic regions
where the Company and its subsidiaries operate (“Environmental Laws”); (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Effect.
9

--------------------------------------------------------------------------------

(v)
The Company keeps books, records, and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, maintains a system of disclosure controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  Except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, neither the Company nor
any of its subsidiaries is aware of (x) any material weakness in its internal
control over financial reporting or (y) change in internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
(w)
To the extent that the Sarbanes-Oxley Act and the rules and regulations
promulgated by the Commission and NASDAQ thereunder have been applicable to the
Company, there is, and has been, no failure on the part of the Company to comply
in all material respects with any provision of the Sarbanes-Oxley Act or such
rules and regulations.  The Company has taken all necessary actions to ensure
that it is in compliance with all provisions of the Sarbanes-Oxley Act and such
rules and regulations that are in effect and with which the Company is required
to comply.
(x)
There are no contracts or documents which are required to be described in the
Registration Statement, the Disclosure Package and the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.
(y)
The Company and each of its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; since
July 1, 2017, neither the Company nor any of its subsidiaries have been refused
any material insurance coverage sought or applied for and neither the Company
nor any of its subsidiaries have any reason to believe that they will not be
able to renew their existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue the Company’s and each of its subsidiaries’ business at a cost that
would not have a Material Adverse Effect.
(z)
The Company and its subsidiaries have filed all federal, state, local and
foreign income and franchise tax returns that have been required to be filed (or
have received extensions with respect thereto) other than those filings being
contested in good faith, and have paid, or made adequate reserves for, all taxes
indicated by said returns and all assessments received by them to the extent
that such taxes have become due and are not being contested in good faith.
10

--------------------------------------------------------------------------------

(aa)
No relationship, direct or indirect, exists between or among the Company and its
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company and its subsidiaries, on the other hand,
that is required by the Securities Act or by the rules and regulations
thereunder to be described in the Registration Statement, the Disclosure Package
and the Prospectus which is not so described.
(bb)
Neither the Company nor any of its subsidiaries nor any director, officer, or
employee of the Company or any of its subsidiaries nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.  
(cc)
The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
11

--------------------------------------------------------------------------------

(dd)
Neither the Company nor any of its subsidiaries, directors, officers or
employees, nor, to the knowledge of the Company, any agent, or affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries located, organized or
resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or the target of Sanctions or  (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.  For the past three years, the Company and
its subsidiaries have not knowingly engaged in, and are not now knowingly
engaged in, any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.
(ee)
The Company and its subsidiaries have not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Notes in contravention of applicable law, provided that no representation is
made as to the activities of the Underwriters.
(ff)
This Agreement has been duly authorized, executed and delivered by the Company
and is a valid and binding agreement of the Company in accordance with its terms
(subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or other similar
laws affecting the rights of creditors now or hereafter in effect, and to
equitable principles that may limit the right to specific enforcement of
remedies, and except insofar as the enforceability of the indemnity and
contribution provisions contained in this Agreement may be limited by federal
and state securities laws).
(gg)
Each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus was, at the time issued and at the time of any express, written
reaffirmation thereof, made with a reasonable basis and in good faith.
12

--------------------------------------------------------------------------------

(hh)
All statistical, industry and market-related data included or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent for the use of such data from such sources to the extent required.  
(ii)
Each of the Company and its subsidiaries owns or possesses all inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Preliminary Prospectus,
the Prospectus or the Disclosure Package, as being owned or licensed by it or
which is necessary for the conduct of, or material to, its businesses
(collectively, the “Intellectual Property”), except where the failure to own or
possess such Intellectual Property would not, individually or in the aggregate,
have a Material Adverse Effect, and the Company is unaware of any claim to the
contrary or any challenge by any other person to the rights of the Company or
any of its subsidiaries with respect to the Intellectual Property that, if
resolved adversely to the Company, would, individually or in the aggregate, have
a Material Adverse Effect; neither the Company nor any of its subsidiaries has
infringed or is infringing the intellectual property of a third party, and
neither the Company nor any of its subsidiaries has received notice of a claim
by a third party to the contrary that, if resolved adversely to the Company,
would, individually or in the aggregate, have a Material Adverse Effect.
(jj)
Neither the Company nor any of its subsidiaries is engaged in any unfair labor
practice; except for matters which would not, individually or in the aggregate,
have a Material Adverse Effect, (i) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or any of its subsidiaries before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of, or under collective
bargaining agreements, is pending or, to the Company’s knowledge, threatened,
(B) no strike, labor dispute, slowdown or stoppage pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation dispute currently existing concerning the employees of the
Company or any of its subsidiaries, (ii) to the Company’s knowledge, no union
organizing activities are currently taking place concerning the employees of the
Company or any of its subsidiaries and (iii) there has been no violation of any
federal, state, local or foreign law relating to discrimination in the hiring,
promotion or pay of employees, any applicable wage or hour laws or any provision
of the ERISA or the rules and regulations promulgated thereunder concerning the
employees of the Company or any of its subsidiaries.
(kk)
The Company and its subsidiaries are not in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, its subsidiaries or any of their respective
properties, which violation would, if continued, have a Material Adverse Effect,
or materially impair the ability of the Company to perform its obligations under
this Agreement.
13

--------------------------------------------------------------------------------

(ll)
The Company and its subsidiaries have implemented disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
and believe they are effective.
(mm)
Neither the issuance, sale and delivery of the Notes nor the application of the
proceeds thereof by the Company as described in the Registration Statement, the
Disclosure Package and the Prospectus will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.
(nn)
Neither the Company nor any of its subsidiaries has not taken and will not take,
directly or indirectly, any action designed to or that would be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Notes.  
(oo)
The Company’s and its subsidiaries’ information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform
in all material respects as required in connection with the operation of the
businesses of the Company and its subsidiaries as currently conducted. The
Company and its subsidiaries have implemented and maintained commercially
reasonable controls, policies, procedures, and safeguards to maintain and
protect its material confidential information and the integrity, continuous
operation, redundancy and security of all IT Systems and data (including all
personal, personally identifiable, sensitive, confidential or regulated data)
(“Personal Data”) used in connection with its business, and there have been no
breaches, violations, outages or unauthorized uses of or accesses to same,
except for those that would not, singly or in the aggregate, reasonably be
expected to have a material and adverse effect on the Company and its
subsidiaries. The Company and its subsidiaries are presently in material
compliance with all applicable laws or statutes and all judgments, orders, rules
and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations relating to the privacy
and security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification.
Any certificate signed by or other representation made by an officer of the
Company delivered or otherwise provided to the Underwriters or Underwriters’
counsel shall be deemed to be a representation.
2.
Purchase of the Notes by the Underwriters.
(a)
The Company agrees to issue and sell the Notes to the Underwriters as provided
in this Agreement, and each Underwriter, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees to purchase from the Company all of the Notes at a price
equal to $24.125 per Note, plus accrued interest from October 27, 2020, if
settlement occurs after that date.  The Company will not be obligated to deliver
any of the Notes except upon payment for all the Notes to be purchased as
provided herein.
14

--------------------------------------------------------------------------------

(b)
Subject to the terms and conditions and in reliance upon the representations and
warranties herein set forth, the Company hereby grants an option to the
Underwriters to purchase, severally and not jointly, up to $9,000,000 aggregate
principal amount of Option Securities at the same purchase price per Note as the
Underwriters shall pay for the Firm Securities.  Said option may be exercised in
whole or from time to time in part on or before the 30th day after the date of
the Prospectus upon oral or written notice by the Representative to the Company
setting forth the aggregate principal amount of Option Securities as to which
the several Underwriters are exercising the option and the settlement date.  The
aggregate principal amount of Option Securities to be purchased by each
Underwriter shall be the same percentage of the aggregate principal amount of
Option Securities to be purchased by the several Underwriters as such
Underwriter is purchasing of the Firm Securities, subject to such adjustments as
you in your absolute discretion shall make to eliminate any Optional Securities
being in denominations of less than $25.
3.
Offering by the Underwriters.  The Company understands that the Underwriters
intend to make a public offering of the Notes as soon after the effectiveness of
this Agreement as in the judgment of the Representatives are advisable, and
initially to offer the Notes on the terms set forth in the Prospectus.  The
Company acknowledges and agrees that the Underwriters may offer and sell Notes
to or through any affiliate of an Underwriter and that any such affiliate may
offer and sell Notes purchased by it to or through any Underwriter.
4.
Delivery and Payment.
(a)
Payment for and delivery of the Firm Securities will be made at the offices of
Mayer Brown LLP at 10:00 A.M., New York City time, on October 27, 2020, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing.  The time and date of such payment and delivery is referred to
herein as the “Firm Delivery Date.”  If the option provided for in Section 2(b)
hereof is exercised, payment for and delivery of the Option Securities will be
made at the offices of Mayer Brown LLP on such date and time, not later than the
third business day after the exercise of such option, as the Representatives and
the Company may agree upon in writing.  The time and date of such payment and
delivery is referred to herein as the “Option Delivery Date” and each of the
Firm Delivery Date and the Option Delivery Date, a “Delivery Date”.  If
settlement for the Option Securities occurs after the Firm Delivery Date, the
Company will deliver to the Representative on the Option Delivery Date, and the
obligation of the Underwriters to purchase the Option Securities shall be
conditioned upon receipt of, supplemental opinions, certificates and letters
confirming as of such date the opinions, certificates and letters delivered on
the Firm Delivery Date pursuant to Section 8 hereof.
(b)
Payment for the Notes shall be made by wire transfer in immediately available
funds to the account(s) specified by the Company to the Representatives against
delivery to Cede & Co., the nominee of The Depository Trust Company, for the
account of the Underwriters, of one or more global notes representing the Notes
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Notes duly paid by the Company.  The Global Note will be
made available for inspection by the Representatives not later than 1:00 P.M.,
New York City time, on the business day prior to the Firm Delivery Date.
15

--------------------------------------------------------------------------------

5.
Agreements of the Company.  The Company agrees with the Underwriters:
(a)
To prepare the Prospectus in a form reasonably approved by the Representatives
and to file the Prospectus pursuant to Rule 424(b) under the Securities Act
within the time period prescribed; to file any Issuer Free Writing Prospectus
(including the term sheet substantially in the form of Schedule III hereto) to
the extent required by Rule 433 under the Securities Act within the time period
prescribed; to make no amendment or supplement to the Registration Statement,
any Preliminary Prospectus or the Prospectus which shall be reasonably objected
to by the Representatives promptly after reasonable notice thereof; to advise
the Underwriters, promptly after it receives notice thereof, of the time when
any amendment to the Registration Statement has been filed or becomes effective
or any supplement to the Prospectus or any amended prospectus has been filed and
to furnish the Underwriters with copies thereof; to file promptly all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission subsequent to the date of the Prospectus and for so
long as the delivery of a prospectus is required in connection with the offering
or sale of the Notes; to furnish copies of the Prospectus and each Issuer Free
Writing Prospectus (to the extent not previously delivered) to the Underwriters
in New York City prior to 10:00 A.M., New York City time, on the second business
day succeeding the date of this Agreement in such quantities as the
Representatives may reasonably request; to advise the Underwriters, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus, of the suspension of the qualification of the
Notes for offering or sale in any jurisdiction, of the initiation or threatening
of any proceeding for any such purpose or pursuant to Section 8A of the
Securities Act, or of any request by the Commission for the amendment or
supplement of the Registration Statement, any Preliminary Prospectus or the
Prospectus or for additional information; and, in the event of the issuance of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending any such qualification,
to use promptly its best efforts to obtain the withdrawal of such order.
(b)
To furnish to the Underwriters a copy of each proposed Free Writing Prospectus
to be prepared by or on behalf of, used by, or referred to by the Company and
not to use or refer to any proposed Free Writing Prospectus to which the
Representatives reasonably object.
(c)
Unless otherwise consented to by the Representatives in writing, not to take any
action that would result in the Underwriters or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a Free
Writing Prospectus prepared by or on behalf of the Underwriters that the
Underwriters otherwise would not have been required to file thereunder.
16

--------------------------------------------------------------------------------

(d)
If the Disclosure Package is being used to solicit offers to buy the Notes at a
time when the Prospectus is not yet available to prospective purchasers and any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Disclosure Package in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if any event shall occur or condition exist as a result of which
the Disclosure Package conflicts with the information contained in the
Registration Statement then on file, or if, in the reasonable opinion of counsel
for the Underwriters, it is necessary to amend or supplement the Disclosure
Package to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Underwriters and to any
dealer upon request (whose name and address is supplied to the Company), either
amendments or supplements to the Disclosure Package so that the statements in
the Disclosure Package as so amended or supplemented will not, in the light of
the circumstances when delivered to a prospective purchaser, be misleading or so
that the Disclosure Package, as amended or supplemented, will no longer conflict
with the Registration Statement, or so that the Disclosure Package, as amended
or supplemented, will comply with applicable law.
(e)
If, during such period after the first date of the public offering of the Notes
as, in the reasonable opinion of counsel for the Underwriters, the Prospectus
(or in lieu thereof the notice referred to in Rule 173(a) under the Securities
Act) is required by law to be delivered in connection with sales by the
Underwriters or dealer, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Prospectus in order to make the
statements therein, in the light of the circumstances when the Prospectus (or in
lieu thereof the notice referred to in Rule 173(a) under the Securities Act) is
delivered to a purchaser, not misleading, or if, in the reasonable opinion of
counsel for the Underwriters, it is necessary to amend or supplement the
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Underwriters and to the
dealers (whose names and addresses the Underwriters will furnish to the Company)
to which Notes may have been sold by the Underwriters and to any other dealers
upon request (whose names and addresses are supplied to the Company), either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) under the Securities Act) is delivered to a purchaser, be misleading
or so that the Prospectus, as amended or supplemented, will comply with law.
(f)
Promptly from time to time to take such actions as the Underwriters may
reasonably request to qualify the Notes for offering and sale under the
securities laws of such jurisdictions as the Underwriters have requested and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Notes, provided that in connection therewith the Company
shall not be required to qualify as a foreign corporation or to take any action
that would subject it to general service of process or general taxation in any
jurisdiction.
17

--------------------------------------------------------------------------------

(g)
As soon as practicable, but not later than the Availability Date (as defined
below), to make generally available to its security holders and deliver to the
Underwriters an earnings statement of the Company covering a period of at least
twelve months beginning after the effective date of the Registration Statement
which will satisfy the provisions of Section 11(a) of the Securities Act (it
being agreed that for the purpose of this subsection 5(g) only, “Availability
Date” means the 45th day after the end of the fourth fiscal quarter following
the fiscal quarter that includes the effective date of the Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).
(h)
Furnish to the Underwriters copies of all reports or other communications
(financial or other) furnished to stockholders, and deliver to the Underwriters
(i) for a period of five years from the effective date of the Registration
Statement, copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange on which any class of
securities of the Company are listed, as soon as they are available, and (ii)
for a period of one year from the effective date of the Registration Statement,
such additional information concerning the business and financial condition of
the Company as the Underwriters may from time to time reasonably request,
provided, however, that the Company shall not be required to furnish any such
report to the extent such information is publicly available through the
Commission’s website or disseminated through a national news service.
(i)
If the Company elects to rely on Rule 462(b), the Company shall file a Rule
462(b) Registration Statement with the Commission in compliance with Rule 462(b)
by 10:00 p.m., Eastern time on the date of this Agreement, and the Company shall
at the time of filing either pay to the Commission the filing fee for the Rule
462(b) Registration Statement or give irrevocable instructions for the payment
of such fee pursuant to Rule 111(b) under the Securities Act.
(j)
During the period from the date hereof through and including the 30th calendar
day following the date hereof, the Company will not, without the prior written
consent of the Representatives, offer, sell, contract to sell or otherwise
dispose of any debt securities issued or guaranteed by the Company and having a
tenor of more than one year other than in a private placement exempt from the
registration requirements of the Securities Act.
(k)
The Company will apply the net proceeds from the sale of the Securities in the
manner set forth in the Prospectus.
(l)
The Company will not take, directly or indirectly, any action designed to or
that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Notes.
(m)
The Company will, pursuant to reasonable procedures developed in good faith,
retain copies of each Issuer Free Writing Prospectus that is not filed with the
Commission in accordance with Rule 433 under the Securities Act.
18

--------------------------------------------------------------------------------

(n)
The Company will use its best efforts to effect the listing of the Notes, within
30 days after the Delivery Date, on the NASDAQ Global Market.
(o)
The Company will prepare a final term sheet containing only a description of the
Notes, and will file such term sheet pursuant to Rule 433(d) under the
Securities Act within the time required by such rule (such term sheet, the
“Final Term Sheet”).  Any such Final Term Sheet is an Issuer Free Writing
Prospectus for purposes of this Agreement.  A form of the Final Term Sheet for
the Notes is attached hereto as Schedule III.
6.
Certain Agreements of the Underwriters.  Each Underwriter hereby represents and
agrees that:
(a)
It has not and will not use, authorize use of, refer to, or participate in the
planning for use of, any “free writing prospectus”, as defined in Rule 405 under
the Securities Act (which term includes use of any written information furnished
to the Commission by the Company and not incorporated by reference into the
Registration Statement and any press release issued by the Company) other than
(i) a free writing prospectus that, solely as a result of use by such
Underwriter, would not trigger an obligation to file such free writing
prospectus with the Commission pursuant to Rule 433, (ii) any Issuer Free
Writing Prospectus listed on Schedule II or prepared pursuant to paragraph (c),
(e) and (f) of Section 5 above (including any electronic road show), or (iii)
any free writing prospectus prepared by such Underwriter and approved by the
Company in advance in writing.  Notwithstanding the foregoing, the Underwriters
may use a term sheet substantially in the form of Schedule III hereto without
the consent of the Company.
(b)
It is not subject to any pending proceeding under Section 8A of the Securities
Act with respect to the offering of the Notes (and will notify the Company if
any such proceeding against it is initiated).
19

--------------------------------------------------------------------------------

7.
Expenses.  The Company agrees with the Underwriter that it will pay or cause to
be paid the following, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated: (i) the fees, disbursements and
expenses of their counsel and accountants in connection with the registration of
the Notes under the Securities Act and all other expenses in connection with the
preparation, printing and filing of the Registration Statement, any Preliminary
Prospectus, the Disclosure Package, the Prospectus and any Free Writing
Prospectus and amendments and supplements thereto, and the mailing and
delivering of copies thereof to the Underwriter and dealers; (ii) the cost of
printing or reproducing documents in connection with the offering, purchase,
sale and delivery of the Notes; (iii) all expenses in connection with the
qualification of the Notes for offering and sale under state securities laws as
provided in Section 5(f) hereof, including the reasonable and documented fees
and disbursements of counsel for the Underwriter in connection with such
qualification; (iv) the filing fees incident to securing any required review by
FINRA of the terms of the sale of the Notes; (v) the fees and expenses of the
Trustee, including the reasonable and documented fees and disbursements of
counsel for the Trustee in connection with the Indenture and the Notes; (vi) the
costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Notes, including, without limitation, expenses associated with the preparation
or dissemination of any electronic road show, expenses associated with the
production of road show slides and graphics and officers of the Company; (vii)
all fees, relating to the inclusion of the Notes for listing and quotation on
the NASDAQ Stock Market; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section 6.  The Company agrees to reimburse the
Underwriters for up to $75,000 of its fees and expenses in connection with the
offering, including the fees and expenses of its counsel.  It is understood,
however, that except as provided in this Section 6, and in Section 9 and Section
12 hereof, the Underwriter will pay all of its own costs and expenses, including
the fees of its counsel, stock transfer taxes on resale of any of the Notes by
it, and any advertising expenses connected with any offers it may make.
If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Underwriter set forth in Section 8 hereof is
not satisfied or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by the Underwriters, the Company will
reimburse the Underwriter upon demand for all out-of-pocket accountable expenses
(including reasonable fees and disbursements of counsel) that shall have been
actually incurred by them in connection with the proposed purchase and sale of
the Notes.
8.
Conditions to the Obligations of the Underwriters.  The obligations of the
Underwriter hereunder, as to the Notes to be delivered at each Delivery Date,
shall be subject, in its discretion, to the condition that all representations
and warranties and other statements of the Company herein are, at and as of the
date hereof and each Delivery Date, true and correct and the condition that the
Company shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions, unless any such condition is
waived in writing by the Representatives:
20

--------------------------------------------------------------------------------

(a)
The Prospectus shall have been filed with the Commission in the manner and
within the time period required by Rule 424(b); each Issuer Free Writing
Prospectus shall have been filed with the Commission if, in the manner and
within the time period required by Rule 433; no stop order suspending the use of
the Prospectus or any Issuer Free Writing Prospectus shall have been issued and
no proceeding for that purpose or pursuant to Section 8A of the Securities Act
shall have been initiated or, to the knowledge of the Company, threatened by the
Commission; and all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Underwriter.
(b)
On each Delivery Date, Mayer Brown LLP, counsel for the Underwriters, shall have
furnished to the Underwriter an opinion or opinions, dated such dates, with
respect to the issuance and sale of the Notes on each Delivery Date, the
Registration Statement, the Disclosure Package, the Prospectus, and other
related matters as the Underwriter may reasonably request, and such counsel
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters.
(c)
On each Delivery Date, Morrison & Foerster LLP, counsel for the Company, and
Christopher A. Wilson, General Counsel to the Company shall have furnished to
the Underwriter written opinions, dated such dates, in form and substance
satisfactory to the Underwriters, to the effect of the matters set forth on
Exhibits A and B hereto, respectively.
In rendering such opinions, Morrison & Foerster LLP may rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and its subsidiaries, and public officials.
(d)
On the date of this Agreement and also at each Delivery Date, Crowe LLP, shall
have furnished to the Underwriter a letter or letters, dated the respective
dates of delivery thereof, in form and substance satisfactory to the
Underwriters, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information of the Company contained
or incorporated by reference in the Registration Statement, the Disclosure
Package and the Prospectus.
21

--------------------------------------------------------------------------------

(e)
(i) The Company and its subsidiaries shall not have sustained since the date of
the latest audited financial statements included or incorporated by reference in
the Prospectus, any loss or interference with their respective businesses from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or expressly contemplated in the Disclosure Package
and the Prospectus, and (ii) since the respective dates as of which information
is given in the Prospectus there shall not have been any change in the capital
stock or long-term debt of the Company or its subsidiaries (except for
newly-issued shares issued pursuant to the Company’s employee benefit plans,
stock-based incentive plans, incentive compensation plans, or other similar
plans in the ordinary course of business and borrowings and repayments under the
Company’s revolving credit facility in the ordinary course of business) or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company or its subsidiaries, otherwise than as set forth or
contemplated in the Disclosure Package and the Prospectus, the effect of which,
in any such case described in clause (i) or (ii), is in the reasonable judgment
of the Underwriter so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the Notes
being delivered at such Delivery Date on the terms and in the manner
contemplated by the Prospectus.
(f)
The Company shall have furnished or caused to be furnished to the Underwriters
on such Delivery Date certificates of officers of the Company satisfactory to
the Underwriter as to the accuracy of the representations and warranties of the
Company herein at and as of the date hereof and each Delivery Date, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Delivery Date, as to the matters set forth in subsections
(a) and (e) of this Section 8 and as to such other matters as the Underwriter
may reasonably and timely request in writing.
(g)
The Company shall have furnished or caused to be furnished to the Underwriters
as of the date hereof a certificate of the chief financial officer of the
Company certifying certain financial statements of the Company as set forth in
Exhibit A thereto.
(h)
FINRA shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions
contemplated hereby.
(i)
Subsequent to the earlier of (A) the Time of Sale and (B) the execution and
delivery of this Agreement, (i) no downgrading shall have occurred in the rating
accorded the Notes or any other debt securities or preferred stock of or
guaranteed by the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization”, as such term is defined for
purposes of Section 3(a)(62) of the Exchange Act, and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Notes or of any other
debt securities or preferred stock of or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).
22

--------------------------------------------------------------------------------

(j)
On or before such Delivery Date, the Representatives and counsel for the
Underwriter shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.
If any of the conditions specified in this Section 8 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Underwriter and its counsel, this Agreement and all
obligations of the Underwriter hereunder may be canceled at, or at any time
prior to, each Delivery Date by the Underwriters.  Notice of such cancellation
shall be given to the Company in writing, or by telephone or facsimile (with
written confirmation of receipt).
9.
Indemnification and Contribution.
(a)
The Company will indemnify and hold harmless the Underwriters, and each person,
if any, who controls the Underwriter within the meaning of the Securities Act
and the Exchange Act, against any losses, claims, damages or liabilities, joint
or several, to which the Underwriter may become subject, under the Securities
Act or otherwise, insofar as such losses, claims damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), including any information deemed to be a
part thereof, or in the Preliminary Prospectus, any Issuer Free Writing
Prospectus, the Disclosure Package or the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Underwriter for any legal or other expenses reasonably incurred by the
Underwriter in connection with investigating, preparing to defend or defending,
or appearing as a third party witness in connection with, any such action or
claims as such expenses are incurred, provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based solely upon an untrue statement or
omission made in the Registration Statement (or any amendment thereto),
including any information deemed to be a part thereof, or the Preliminary
Prospectus, any Issuer Free Writing Prospectus, the Disclosure Package or the
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Underwriters through the Representatives expressly for use therein.
23

--------------------------------------------------------------------------------

(b)
Each Underwriter, severally and not jointly, agrees to indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based solely upon any untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto), including
any information deemed to be a part thereof, the Preliminary Prospectus, any
Issuer Free Writing Prospectus, the Disclosure Package or the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or omission was made in the
Preliminary Prospectus, any Issuer Free Writing Prospectus, the Disclosure
Package or Prospectus or any such amendment or supplement thereto in reliance
upon and in conformity with written information furnished to the Company by the
Representatives expressly for use therein; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating, preparing to defend or defending, or appearing as a third
party witness in connection with, any such action or claim as such expenses are
incurred.
24

--------------------------------------------------------------------------------

(c)
Promptly after receipt by an indemnified party under subsections (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party, unless and to
the extent that such indemnifying party did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel selected by the indemnifying party and reasonably satisfactory to such
indemnified party; provided, however, that if the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnified party shall have (i) been advised by counsel that representation of
such indemnified party and the indemnifying party would present an actual or
potential conflict of interest or (ii) reasonably concluded that there may be
legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties.  Upon receipt
of notice from the indemnifying party to such indemnified party of its election
so to appoint counsel to defend such action and the above-described approval by
the indemnified party of such counsel, the indemnifying party will not be liable
for any settlement entered into without its consent and will not be liable to
such indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation unless (i) the indemnified
party shall have employed separate counsel in accordance with the provision to
the next preceding sentence, (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party;
and except that, if clause (i) or (iii) is applicable, such liability shall be
only in respect of the counsel referred to in such clause (i) or
(iii).  Notwithstanding the immediately preceding sentence and the third
preceding sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse an indemnified party for fees and expenses of
counsel, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its consent if (i) such settlement
is entered into more than thirty (30) days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder by such indemnified party (whether or not the indemnified party
is an actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim, (ii) does not
include any statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party and (iii) does not include any
injunction, equitable relief, consent or other restriction against or obligation
upon the indemnified party.
25

--------------------------------------------------------------------------------

(d)
If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall,
severally, contribute to the amount paid or payable by such indemnified party as
a result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Underwriters on the other from
the offering of the Notes to which such loss, claim, damage or liability (or
action in respect thereof) relates.  If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then the
indemnifying party shall contribute to such amount paid or payable by the
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the
Underwriters of the Notes on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Underwriters on the other shall be deemed to be in the same
proportion, in the case of the Company, as the total price paid to the Company
for the Notes by the Underwriters (net of underwriting discount but before
deducting expenses), and, in the case of the Underwriters, as the underwriting
discount received by the Underwriters bears to the total of such amounts paid to
the Company and received by the Underwriters as underwriting discount in each
case as contemplated by the Prospectus.  The relative fault of the Company and
the Underwriters shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or by the Underwriters on the other and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company and the
Underwriters agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
subsection (d), the Underwriters shall not be required to contribute any amount
in excess of the underwriting discount or commission applicable to the Notes
purchased by the Underwriters minus the amount of any damages which the
Underwriters have otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
26

--------------------------------------------------------------------------------

(e)
The obligations of the Company under this Section 9 shall be in addition to any
liability which the Company may otherwise have and shall extend, upon the same
terms and conditions, to each officer, director, employee and agent of each
Underwriter and each person, if any, who controls such Underwriter within the
meaning of the Securities Act; and the obligations of the Underwriters under
this Section 9 shall be in addition to any liability which the Underwriters may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Securities Act.
10.
Survival.  The respective indemnities, rights of contribution, representations,
warranties and agreements of the Company and the Underwriters contained in this
Agreement or made by or on behalf of the Company or the Underwriters pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of the Company or the Underwriter.
11.
Substitution of Underwriters. If one of the Underwriters shall fail or refuse at
each Delivery Date to purchase any of the Notes which it has agreed to purchase
hereunder, and the aggregate principal amount of Notes which such defaulting
Underwriter agreed but failed or refused to purchase is not more than one-tenth
of the aggregate principal amount of Notes, the other Underwriter shall be
obligated to purchase the Notes which such defaulting Underwriter agreed but
failed or refused to purchase, in the proportions which the number of Notes
which they have respectively agreed to purchase pursuant to Section 2 hereof
bears to the aggregate number of Notes which such non-defaulting Underwriter has
so agreed to purchase, or in such other proportions as such non-defaulting
Underwriter may specify; provided that in no event shall the maximum number of
Notes which any Underwriter has become obligated to purchase pursuant to Section
2 hereof be increased pursuant to this Section 11 by more than one-ninth of the
number of Notes agreed to be purchased by such Underwriter without the prior
written consent of such Underwriter.  If any Underwriter shall fail or refuse at
each Delivery Date to purchase any Notes and the aggregate number of Notes which
such defaulting Underwriter agreed but failed or refused to purchase exceeds
one-tenth of the aggregate principal amount of the Notes and arrangements
satisfactory to the non-defaulting Underwriter and the Company for the purchase
of such Notes are not made within 48 hours after such default, this Agreement
will terminate without liability on the part of the non-defaulting Underwriter
or the Company for the purchase or sale of any Notes under this Agreement.  In
any such case either the Underwriters or the Company shall have the right to
postpone each Delivery Date, but in no event for longer than seven days, in
order that the required changes, if any, in the Registration Statement and in
the Prospectus or in any other documents or arrangements may be effected.  Any
action taken pursuant to this Section 11 shall not relieve the defaulting
Underwriter from liability in respect of any default of such Underwriter under
this Agreement.
12.
Termination.  
27

--------------------------------------------------------------------------------

(a)
This Agreement shall be subject to termination in the absolute discretion of the
Representatives, by notice given to the Company at any time on or prior to the
delivery of any payment for the Notes, if prior to such time there shall have
occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange, NASDAQ Stock
Market, NYSE MKT, the Chicago Board of Options, the Chicago Mercantile Exchange,
or the Chicago Board of Trade; (ii) a suspension or material limitation in
trading in the Company’s securities on the NASDAQ Stock Market, (iii) a general
moratorium on commercial banking activities declared by either Federal,
Australian, New York, Delaware or California authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States or Australia; or (iv) (A) the outbreak or escalation of
hostilities involving the United States or Australia or the declaration by the
United States or Australia of a national emergency or war, or (B) the occurrence
of any other calamity or crisis or any change in financial, political or
economic conditions in the United States, Australia or elsewhere, including,
without limitation, as a result of terrorist activities occurring after the date
hereof, if the effect of any such event specified in clause (iv), in the
judgment of the Representatives, makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Notes on the terms and
in the manner contemplated in the Disclosure Package or Prospectus.
(b)
If this Agreement shall be terminated pursuant to this Section 12, the Company
shall not then be under any liability to the Underwriters except as provided in
Section 6 and Section 9 hereof; but if for any other reason the sale of the
Notes provided for herein is not consummated because any condition to the
obligations of the Underwriters set forth in Section 8 hereof is not satisfied,
because of any termination pursuant to this Section 12 or because of any
refusal, inability or failure on the part of the Company to perform any
agreements herein or comply with the provisions hereof other than by reason of a
default by the Underwriters, the Company will be responsible, jointly and
severally, for and will reimburse the Underwriters upon demand, for all
reasonable and documented out-of-pocket expenses, including reasonable fees and
disbursements of counsel, actually incurred by the Underwriters in connection
with the proposed purchase, sale and delivery of the Notes.
13.
Information Furnished by the Underwriters.  The identity of the Underwriters set
forth on the cover page of the Prospectus and in the first paragraph under the
heading “Underwriting,” the concession and reallowance figures appearing under
the heading “Underwriting” and the representations with respect to stabilization
activities and short positions under the heading “Underwriting” constitute the
only written information furnished by reference or on behalf of the Underwriters
referred to in Sections 1(b) and (c) and 9(a) and (b) hereof.
28

--------------------------------------------------------------------------------

14.
Notices.  In all dealings hereunder, the Representatives shall act on behalf of
the Underwriters, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of the Underwriters made
or given by the Representatives.  All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Underwriters shall be
sufficient in all respects if delivered, or sent by mail or facsimile (with
written confirmation of receipt) to D.A. Davidson & Co., 8 Third Street North,
The Davidson Building, Great Falls, Montana 59401, Attention: Syndicate
Department, B. Riley Securities, Inc. at 299 Park Avenue, 21st Floor, New York,
New York 10171, Attention: General Counsel and Janney Montgomery Scott LLC, 1717
Arch Street, Floor 22, Philadelphia, PA 19103, Attention: John Nelson, and if to
the Company shall be sufficient in all respects if delivered or sent by mail or
facsimile (with written confirmation of receipt) to the address of the Company
set forth in the Prospectus, Attention: General Counsel.  Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.
15.
Successors.  This Agreement shall be binding upon, and inure solely to the
benefit of, the Underwriters, the Company, to the extent provided in Sections 9
and 10 hereof, the officers and directors of the Company, the officers and
directors, employees and agents of the Underwriters and each person who controls
the Company or each Underwriter and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement.  No purchaser of any of the
Notes from the Underwriters shall be deemed a successor or assign by reason
merely of such purchase.
16.
Time of the Essence.  Time shall be of the essence in this Agreement.
17.
No Fiduciary Obligations.  The Company acknowledges and agrees that (i) the
purchase and sale of the Notes pursuant to this Agreement, including the
determination of the public offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the Underwriters, on the other hand and does not
constitute a recommendation, investment advice or solicitation of any action by
the Underwriters, (ii) in connection with the offering contemplated hereby and
the process leading to such transaction the Underwriters are and have been
acting solely as principals and are not the agent or fiduciary of the Company,
or the Company’s stockholders, creditors, employees or any other third party,
(iii) the Underwriters have not assumed or will not assume an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether the
Underwriters have advised or are currently advising the Company on other
matters) and the Underwriters do not have any obligation to the Company with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement, (iv) the Underwriters and their affiliates may be
engaged in a broad range of separate transactions with other clients that
involve interests that differ from those of the Company; (v) the Underwriters
have not provided any legal, accounting, regulatory, investment or tax advice
with respect to the offering contemplated hereby and the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate; and (vi) none of the activities of the Underwriters in connection
with the transactions contemplated herein constitutes a recommendation,
investment advice or solicitation of any action by any Underwriter with respect
to any entity or natural person.
29

--------------------------------------------------------------------------------

18.
Authority of the Representatives.  Any action by the Underwriters hereunder may
be taken by the Representatives on behalf of the Underwriters, and any such
action taken by the Representatives shall be binding upon the Underwriters.
19.
Effectiveness of Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
20.
Applicable Law; Agent for Service and Jurisdiction.  This Agreement shall be
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state.  No legal
proceeding may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters.  The
Company and the Underwriters each hereby waive all right to trial by jury in any
legal proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.  The Company agrees that a final
judgment in any such legal proceeding brought in any such court shall be
conclusive and binding upon the Company and the Underwriters and may be enforced
in any other courts in the jurisdiction of which the Company is or may be
subject, by suit upon such judgment.
21.
Captions.  The captions included in this Agreement are included solely for
convenience of reference and shall not be deemed to be a part of this Agreement.
22.
Partial Unenforceability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
23.
Counterparts.  This Agreement may be executed by any one or more of the parties
in any number of counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
24.
Amendment or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
25.
Recognition of the U.S. Special Resolution Regimes.
(a)
In the event that any Underwriter that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such
Underwriter of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.
30

--------------------------------------------------------------------------------

(b)
In the event that any Underwriter that is a Covered Entity or a BHC Act
Affiliate of such Underwriter becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Underwriter are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or
(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
26.
Entire Agreement.  This Agreement, together with any other contemporaneous and
prior written agreements, constitutes the entire agreement among the parties
with respect to the proposed offering.
[Signatures appear on following page]
 
 
31

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us, whereupon this instrument shall constitute a
binding agreement between the Representatives and the Company.
 
 
Very truly yours,
 
GENERAL FINANCE CORPORATION
 
 
By:  /s/ Christopher A. Wilson
      Name: Christopher A. Wilson
      Title:   General Counsel & Vice President
 
      
 
 
Accepted as of the date hereof
D.A. DAVIDSON & CO.
 
By: /s/ James Keckler
      Name: James Keckler
      Title:   Managing Director
 
B. Riley Securities, Inc.
 
By: /s/ Patrice McNicoll 
      Name: Patrice McNicoll
      Title:   Co-Head of Investment Banking
 
 
JANNEY MONTGOMERY SCOTT LLC
 
By: /s/ John Nelson
 
      Name: John Nelson
      Title:   Managing Director
 
 
 
 
 
32

--------------------------------------------------------------------------------

SCHEDULE I
UNDERWRITERS
Underwriters
Principal Amount
of Firm Securities
to be Purchased
D.A. Davidson & Co.
$29,100,000
B. Riley Securities, Inc.
  11,100,000
Janney Montgomery Scott LLC
    5,400,000
William Blair & Company
    9,000,000
Wedbush Securities Inc.
   3,000,000
National Securities Corporation
  2,400,000
   Total
$60,000,000

 
 
33

--------------------------------------------------------------------------------

SCHEDULE II
Issuer Free Writing Prospectuses
Final Term Sheet dated October 21, 2020
 
34

--------------------------------------------------------------------------------

SCHEDULE III
 
Supplementing the Preliminary Prospectus Supplement
dated October 20, 2020
 
$60,000,000
General Finance Corporation

7.875% Senior Notes due 2025
 
Final Pricing Term Sheet
 
October 21, 2020
 
This pricing term sheet is qualified in its entirety by reference to the
Preliminary Prospectus Supplement, dated October 20, 2020 (the “Preliminary
Prospectus Supplement”).  The information in this pricing term sheet supplements
the Preliminary Prospectus Supplement and updates and supersedes the information
in the Preliminary Prospectus Supplement to the extent it is inconsistent with
the information in the Preliminary Prospectus Supplement.  Terms used and not
defined herein have the meanings assigned in the Preliminary Prospectus
Supplement.
 
35

--------------------------------------------------------------------------------

Issuer:
General Finance Corporation
Principal Amount:
$60,000,000
Over-allotment Option
$9,000,000
Trade Date:
October 21, 2020
Settlement Date (T+4):
October 27, 2020
Maturity Date:
October 31, 2025
Interest Rate:
7.875%
Price to Public:
$25.00 per Note ($25 face amount)
Underwriter’s Discount (%/$):
3.50% / $2,100,000
Net Proceeds to issuer (before expenses):
$57,900,000
Interest Payment Dates:
January 31, April 30, July 31 and October 31 of each year, beginning January 31,
2021.
Record Dates:
January 15, April 15, July 15 and October 15
Redemption Provisions:
Make-whole call at T+50 prior to October 31, 2022.
On and after October 31, 2022, at the prices set forth below (expressed as
percentages of the principal amount of the Notes) for the twelve-month period
beginning on October 31 of the years indicated below, plus accrued and unpaid
interest:
 
Equity Clawback
Up to 35% at 107.875% prior to October 31, 2022.
Change of Control:
Upon the occurrence of a Change of Control, the Issuer must offer to repurchase
the Notes at 101% of the principal amount thereof, plus accrued and unpaid
interest to the date of repurchase.
Use of Proceeds:
The net proceeds from the offering, after deducting underwriting discounts and
commissions, the structuring fee and other offering expenses payable by the
Issuer, will be $57,200,000, which will be used to redeem approximately
$57,200,000 aggregate principal amount of the Issuer’s outstanding $77,390,000
aggregate principal amount of Senior Notes due 2021.
Denominations:
$25 minimum denominations and integral multiples of $25 in excess thereof.
Exchange:
The Issuer intends to apply to list the Notes on the NASDAQ Global Market under
the symbol “GFNSZ”.  If the application is approved, the Issuer expects trading
in the Notes on the NASDAQ Global Market to begin within 30 days after the
settlement date.
CUSIP/ISIN:
369822 AA9 / US369822AA94
Joint Book-Running Manager:
D.A. Davidson & Co.
B. Riley Securities, Inc.
Janney Montgomery Scott LLC
Co-Managers
William Blair & Company
National Securities Corporation
Wedbush Securities Inc.

36

--------------------------------------------------------------------------------

 
The Issuer has filed a registration statement (including a prospectus supplement
and the accompanying prospectus) on Form S-3 (File No. 333-227399) with the
Securities and Exchange Commission (the “SEC”) for the offering to which this
communication relates.  Before you invest, you should read the prospectus
supplement and the accompanying prospectus in the registration statement and the
other documents the Issuer has filed with the SEC for more complete information
about the Issuer and this offering.  You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov.  Alternatively, you can
request a copy of the prospectus supplement and the accompanying prospectus by
contacting: D.A. Davidson & Co. by calling toll-free (800) 332-5915 or emailing
prospectusrequest@dadco.com; B. Riley Securities, Inc. by calling collect (703)
312-9580 or emailing prospectuses@brileyfin.com; or Janney Montgomery Scott LLC
by calling collect (215) 665-4450 or emailing prospectus@janney.com.
 
37

--------------------------------------------------------------------------------

EXHIBIT A
MORRISON & FOERSTER OPINION 
[Provided separately]
 
38

--------------------------------------------------------------------------------

EXHIBIT B
GENERAL COUNSEL OPINION
(i)
Each of Southern Frac, LLC, Pac-Van, Inc. and PV Acquisition Corp. have been
duly incorporated or organized and are validly existing as a corporation or
limited liability company, as applicable, in good standing under the laws of
their respective jurisdictions of incorporation or organization, with corporate
power and authority to own or lease their respective properties and conduct
their respective businesses as described in the Registration Statement and the
Prospectus, and each of the Company and its domestic subsidiaries is duly
qualified to do business and is in good standing in each jurisdiction in which
it owns or leases property or conducts business so as to require such
qualification except where the failure to so qualify would not result in a
Material Adverse Effect; other than the subsidiaries listed in Exhibit 21 (the
“Subsidiaries”) to the Company’s Annual Report on Form 10-K for the year ended
June 30, 2020 (the “Form 10-K”), the Company has no direct or indirect
subsidiaries or equity interests in any other entity; and the Company owns,
directly or indirectly, 100% of the equity interests of each subsidiary, except
to the extent set forth in Exhibit 21 to the Form 10-K.
(ii)
The Company has an outstanding capitalization as set forth under the caption
“Capitalization” in the Prospectus, and all of the issued shares of capital
stock of the Company have been duly authorized and validly issued, are fully
paid and non-assessable and conform to the description contained in the
Prospectus;
(iii)
There are no claims, actions, suits, proceedings, arbitrations, investigations
or inquiries before any governmental or regulatory agency, court or tribunal,
foreign or domestic, or before any private arbitration tribunal, pending or
threatened against the Company or any of its subsidiaries or involving the
Company’s or any of its subsidiaries properties or business, other than
litigation incident to the kind of business conducted by the Company and its
subsidiaries which, individually and in the aggregate, is not material;
(iv)
The execution, delivery and performance by the Company of this Agreement and the
Indenture, the issuance and sale of the Notes and compliance by the Company with
the terms thereof and the consummation of the transactions contemplated thereby
will not result in a breach or violation of any of the terms or provisions of or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or its
subsidiaries pursuant to, any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or its
subsidiaries is a party or by which the Company or its subsidiaries are bound or
to which any of the property or assets of the Company or its subsidiaries is
subject or of any statute or any order, rule, regulation, writ, judgment or
decree of any court or governmental agency or body or any regulatory authority
having jurisdiction over the Company or its subsidiaries or any of their
respective properties, except as would not, individually or in the aggregate,
result in a Material Adverse Effect; and
39

--------------------------------------------------------------------------------

(v)
No consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body or any regulatory authority
is required for the execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Notes and compliance by the Company with
the terms thereof and the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under the Securities Act,
under state securities or Blue Sky laws, any necessary listing application with
the NASDAQ and under the rules of FINRA in connection with the purchase and
distribution of the Notes by the Underwriters.
(vi)
To our knowledge, after due inquiry, there are no material contracts or other
documents that are required to be described in the Registration statement or
Prospectus pursuant to Regulation S-K or to be filed as exhibits to the
Registration statement pursuant to item 601(b) of Regulation S-K which are not
described and filed as required.
(vii)
The documents incorporated by reference into the Registration Statement, the
Disclosure Package and the Prospectus, when filed with the Commission, complied
as to form in all material respects with the requirements of the Exchange Act
and the rules and regulations thereunder.
 
Negative Assurances
During the course of the preparation of the Registration Statement, the
Prospectus and the Disclosure Package, I participated in conferences with other
representatives of the Company, including certain of its executive, financial,
and accounting officers, representatives of its independent public accountants,
and representatives of the Underwriters, including the Underwriter’s counsel, at
which conferences the contents of the Registration Statement, the Prospectus and
the Disclosure Package and related matters were discussed.
I advise you that in and on the basis of my review of the Registration
Statement, the Prospectus and the Disclosure Package and my participation in
their preparation, nothing has come to my attention that causes me to believe
that (i) the Registration Statement, at the time the Registration Statement
became effective, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Prospectus or any amendment or
supplement thereto, at the date of the Prospectus or such amendment and as of
the date hereof, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iii) the Disclosure Package, as of the Initial Time of
Sale, contained an untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.  
 
40

--------------------------------------------------------------------------------